Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 22, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  159126                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
  In re R. N. TANKERSLEY, Minor.                                   SC: 159126                                          Justices
                                                                   COA: 342730
                                                                   Wayne CC Family Division:
                                                                   14-518269-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the January 17, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 22, 2019
           d0319
                                                                              Clerk